Citation Nr: 0900446	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  02-05 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for syphilis.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed to be a residual of syphilis.


REPRESENTATION

Appellant represented by:	David E. Boelzner, Attorney


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1976 to 
October 1980.  In September 2001, the Department of Veterans 
Affairs (VA) determined that his period of service from 
January 15, 1976, to January 14, 1979, was under honorable 
conditions, whereas his service from January 15, 1979, to 
October 10, 1980, was dishonorable.  So his second period of 
dishonorable service is a bar to VA compensation benefits.  
See 38 C.F.R. § 3.12(a) (2008).

This appeal to the Board of Veterans' Appeals (Board) arose 
from decisions of the VA Regional Office (RO) in Winston-
Salem, North Carolina.  In September 2001, the RO, in 
pertinent part, denied the veteran's claim for service 
connection for an acquired psychiatric disorder (claimed as 
"nerves").  In March 2004, the RO also denied his claim for 
syphilis and warts.  

The Board issued a decision in January 2005 also denying 
these claims, and the veteran appealed to the United States 
Court of Appeals for Veterans Claims (Court).

In October 2006, the veteran's attorney and VA's Office of 
General Counsel filed a joint motion asking the Court to 
vacate the Board's decision denying these claims and to 
remand them for further development and readjudication in 
compliance with directives specified.  The Court granted the 
joint motion and, in a November 2006 order, returned the file 
to the Board.

In April 2008, the Board issued another decision again 
denying the veteran's claims for syphilis and an acquired 
psychiatric disorder, and he again appealed to the Court.

In an August 2008 order, again granting a joint motion, the 
Court again vacated the Board's decision and again remanded 
the veteran's claims to the Board for further development and 
readjudication in compliance with directives specified.  And 
to comply with that order, the Board in turn is again 
remanding the claims to the RO via the Appeals Management 
Center (AMC) in Washington, DC.

The Board has advanced this case on the docket pursuant to 
38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


REMAND

The August 2008 joint motion for remand indicates that, in 
denying the veteran's claim for service connection for 
syphilis in the prior April 2008 decision, the Board did not 
provide the veteran an adequate statement of reasons or bases 
regarding the determination as to whether he has a current 
diagnosis of syphilis.  See 38 U.S.C.A. § 7104(d)(1).  The 
joint motion for remand specifically references an August 
2007 VA examiner's report providing that the veteran's 
claimed syphilis condition was "currently present," 
although not "currently active," and the Board's subsequent 
statement in its reasons and basis that there is no 
indication he presently has syphilis or neurosyphilis.  But 
as will be explained, the claim is being remanded for other 
additional development, including another VA examination, so 
there will be further comment concerning this once this 
additional development is completed.

The joint motion for remand also indicates the RO failed to 
substantially comply with the Board's prior remand directive 
in May 2007, which had instructed the RO and AMC to provide 
the veteran a VA examination to assess the nature and onset 
of his claimed syphilis in terms of any relationship it may 
have to his military service (and, in particular, to his 
period of honorable versus dishonorable service).  
See Stegall v. West, 11 Vet. App. 268 (1998).  See, too, 
Dyment v. West, 13 Vet. App. 141, 146- 47 (1999).  In 
response to that prior remand request, the designated VA 
examiner indicated he could not provide this etiological 
opinion without resorting to speculation.  But he did not 
provide any rationale as to why he could not provide this 
requested opinion, although the Board had indicated when 
remanding this case that he should.  So another etiological 
opinion is needed to fairly decide this claim.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 
5103A(d) and 38 C.F.R. § 3.159(c)(4).



The joint motion for remand also indicates that, in the prior 
April 2008 decision, the Board's reasoning and bases were 
inadequate for rejecting the opinion of a private physician, 
Dr. E.M.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
38 U.S.C. § 7104(d)(1).  That is, as the Board rejected Dr. 
E.M.'s opinion that the onset of the veteran's neurosyphilis 
was during his honorable period of service on the basis that 
he had made a statement that he had a penile wart in 1980, 
the Board necessarily presumed that the 1980 wart was the 
first manifestation of the disorder and, therefore, that the 
date of onset was not during his period of honorable military 
service.  The VA examiner will also have an opportunity to 
address this issue when providing additional medical comment 
on remand.

The joint motion for remand also indicates the veteran's 
claim for service connection for an acquired psychiatric 
disorder is inextricably intertwined with his claim for 
service connection for syphilis.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final decision cannot be rendered unless both issues have 
been considered); and see Smith (Daniel) v. Gober, 236 F.3d 
1370, 1373 (Fed. Cir. 2001) (Where the facts underlying 
separate claims are "intimately connected," the interests of 
judicial economy and avoidance of piecemeal litigation 
require that the claims be adjudicated together.).  Since the 
veteran's claim for an acquired psychiatric disorder as a 
residual of syphilis is predicated upon an establishment of 
service connection for syphilis, it should not be considered 
prior to a determination regarding his claim for service 
connection for syphilis.

The Board also sees that, since the Court's order, the 
veteran has submitted additional evidence for consideration.  
The RO and AMC should consider this additional evidence, as 
well any other that may be submitted during the pendency of 
this appeal, when readjudicating the veteran's claim.  See 
Kay v. Principi, 16 Vet. App. 529 (2002).



Additionally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R.  
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  The veteran has not received this required 
notice and should before readjudicating his claims.

Accordingly, the claims are REMANDED for the following 
additional development and consideration:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that includes an 
explanation of the information or 
evidence needed to establish a downstream 
disability rating and effective date for 
the claims on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 
(2007).

2.  Schedule the veteran for another 
appropriate VA examination to obtain a 
medical nexus opinion responding to the 
following questions:

a) Is the penile wart referred to in the 
claims file necessarily a manifestation 
of syphilis?  (Or could there be other 
causes?)

b) If the wart is a certain or likely 
manifestation of syphilis, is it the 
first conceivable manifestation of the 
disease, i.e., could there have been any 
other symptoms that appeared before the 
wart did?

c) If the wart is necessarily or likely a 
manifestation of syphilis, is there any 
outside limit on how long the disease 
would have been active before such a wart 
would appear?

d) If the wart is a likely manifestation 
of syphilis, how likely is it that other 
symptoms of the disease would remain 
latent for several years after the wart 
appeared?

e) The veteran has stated he had a penile 
wart in 1978, i.e., during his honorable 
period of service; he also indicated to a 
counselor in August 2001 that he had a 
penile wart in 1980, during his period of 
dishonorable service.  So based on your 
review of the medical and other evidence, 
can you rule out the possibility on a 
medical basis that he had a penile wart 
in 1978 during his honorable (as opposed 
to dishonorable) period of service?  Do 
you see any evidence of record indicating 
he did not have a penile wart in 1978, 
i.e., not until initially in 1980?

The designated examiner should discuss 
the rationale of his/her opinions 
responding to each of these questions 
posed and, if at all possible, should 
provide responses to all questions asked 
unless he/she is absolutely unable to 
respond without resorting to speculation.  
And if this is indeed the case, the 
examiner must still discuss why a 
response is not possible rather than 
simply indicating this conclusively or 
summarily.

Inform the designated examiner that the 
term "as likely as not" does not mean 
merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.

The claims folder must be made available 
to the examiner for review of the 
pertinent medical and other history, 
including a complete copy of this remand 
and the joint motion.  

Advise the veteran that failure to report 
for his scheduled VA examination, without 
good cause, may have adverse consequences 
on his claims.  

3.  Then readjudicate the veteran's 
claims in light of any additional 
evidence obtained.  If either disposition 
remains unfavorable, send him and his 
attorney a supplemental statement of the 
case and give them an opportunity to 
respond to it before returning the file 
to the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).



